Dismissed and Opinion Filed May 14, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01343-CV

                            IN THE INTEREST OF A.R., A Child

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-04889-R

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 20, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 20, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated January 23, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date, appellant has
not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141343F.P05                                          /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF A.R., A Child                  On Appeal from the 254th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-01343-CV                                Trial Court Cause No. 10-04889-R.
                                                  Opinion delivered by Justice Whitehill.
                                                  Justices Francis and Lang-Miers
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DAVID DAVIS recover his costs of this appeal from
appellant CARINA ROGERS.


Judgment entered May 14, 2015.




                                            –3–